Jackson, O. J.
1. The overruling of a demurrer and refusal to dismiss a case furnishes no ground for a motion for a new trial. It is a matter for direct exception, not for a new trial before a jury. *
J. J. Abrams, for plaintiff in error.
Richards & Heyward, for defendant.
2. Where a demurrer was overruled at one term of Court and a bill of exceptions pendente lite was filed, and at the next term the case Was tried and a verdict rendered for the plaintiff and a new trial was-moved for and denied, and thereupon exceptions was taken from this judgment solely on the ground that the overruling of the demurrer was-error, there was no valid assignment of error upon which this court can act. There must be some legal assignment of error on what transpired at the trial term in order to bring up and assign error upon exceptions pendente lite filed at a previous trial.
Writ of error dismissed.